              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:19-cr-00105-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )                        ORDER
                                )
WARREN ROSSLYN NEWELL,          )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Government’s Motion to

Dismiss Count One [Doc. 104].

     For the reasons stated in the Government’s Motion, and for cause

shown,

     IT IS, THEREFORE, ORDERED that the Government’s Motion to

Dismiss Count One [Doc. 104] is GRANTED, and Count One of the

Superseding Bill of Indictment in the above-captioned case is hereby

DISMISSED.
                                Signed: March 23, 2021
     IT IS SO ORDERED.




    Case 1:19-cr-00105-MR-WCM Document 105 Filed 03/23/21 Page 1 of 1
